Order filed April 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01029-CV
                                    ____________

  IN THE MATTER OF THE MARRIAGE OF SAMIA MOHAMED AND
                        RAZEK AHMED


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 94133-F

                             ABATEMENT ORDER

      Appellee has notified this court that portions of the clerk’s record have been
lost or destroyed. Rule 34.5(e) of the Texas Rules of Appellate Procedure provides
that the trial court must—on any party’s motion or at the appellate court’s
request—determine what constitutes an accurate copy of the missing item and
order it to be included in the clerk’s record or a supplement.

      Accordingly, the trial court is directed to conduct a hearing to determine
whether the documents submitted by appellee are accurate copies of the missing
items. The court is directed to reduce its findings to writing and to make a
supplemental clerk’s record containing those findings. If the court finds the
documents to be accurate, the clerk is directed to include a copy of those
documents in the supplemental record. The supplemental record is ordered to be
filed with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of such date.



                                   PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.